IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 563 MAL 2018
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
STEVEN WINFIELD COCHRAN, II,                 :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2018, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


      Whether the Superior Court, in a line of cases going back to 2004, has
      gradually eroded the General Assembly’s plain mandate established in 18
      Pa.C.S. §1106(c) that restitution must be set at the time of sentencing?